 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOvernite Transportation Company and ClarenceMiller. Case 14-CA-14357April 30, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn March 31, 1981, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, ' andconclusions2of the Administrative Law Judge andto adopt his recommended Order as modifiedherein. 3'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir 1951) We havecarefully examined the record and find no basis for reversing his findings.Nor do we find merit in Respondent's contention that, because the Ad-ministrative Law Judge generally discredited its witnesses and creditedthe General Counsel's witnesses, his credibility resolutions were attendedby prejudices. As the Supreme Court stated in VL.R.B. v. PittsburghSteamship Company, 337 U.S. 656, 659 (1949), "[TJotal rejection of an op-posed view cannot of itself impugn the integrity or competence of a trierof fact." In any event, portions of the testimony of Respondent's witness,Robert Bartlett, were credited. (See ALJD, fn. 2.)In fn. I of his Decision, the Administrative Lasw Judge inadvertentlystated that the complaint was issued on November 22, 1980. The correctdate is November 24. Fn. 4 of the Decision is unclear as to the number ofdays and/or hours Miller worked prior to his termination on June 6,1980. A review of the record establishes that, during the 3 or , weeksprior to his termination, Miller worked either 4-day weeks or 5-dayweeks, working only 6 hours per day. The normal workweek had been40 hours, Monday through Friday.2 In agreeing with the Administrative Law Judge that Respondent re-fused to recall the Charging Party in violation of Sec. 8(a)(3) and (I) ofthe Act, we disavow the Administrative Law Judge's reliance on Termi-nal Manager Wilson's statement at the hearing that he did not then wantto take Miller back as a factor indicating the refusal to recall violated theAct Nonetheless, we are satisfied that the balance of the AdministrativeLaw Judge's findings amply support his conclusion that the refusal torecall Miller violated the Act.In the absence of exceptions thereto, we adopt, proforma, the Adminis-trative Law Judge's conclusion that Respondent did not violate the Actas alleged in par. 4,B, of the complaint.3 In par. A,5, of his recommended Order, the Administrative LawJudge provided that Respondent shall cease and desist from "in any othermanner" interfering with, restraining, or coercing its employees in the ex-ercise of the rights guaranteed them by Sec. 7 of the Act. However, theBoard's policy is that such an order is warranted only where a respond-ent is shown to have a proclivity to violate the Act, or has engaged insuch egregious or widespread misconduct as to demonstrate a generaldisregard for the employees' fundamental statutory rights. HickmottFoods Inc., 242 NLRB 1357 (1979). We find that a narrow, rather than abroad, injunctive order is warranted in this case. We shall further con-261 NLRB No. 93ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Overnite Transportation Company, St. Louis, Mis-souri, it officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph A,5, ofthe recommended Order:"5. In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed under Section 7 ofthe Act."2. Delete paragraph B,2, of the recommendedOrder in its entirety and conform the numbers ofsubsequent paragraphs accordingly.3. Substitute the attached notice for that of theAdministrative Law Judge.form the recommended Order and notice to the violations found by de-leting par. 8,2, from the recommended Order and notice.Member Jenkins would award interest on any backpay award inaccord with his dissent in Olympic Medical Corporation, 250 NLRB 146(1980).APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present witnesses, evidence, and arguments,the National Labor Relations Board has found thatwe, Overnite Transportation Company, have vio-lated the National Labor Relations Act, as amend-ed. We have therefore been ordered to post thisnotice and we intend to carry out the Order of theBoard and to abide by the following.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT violate these rights of yours.650 OVERNITE TRANSPORTATION COMPANYWE WILL NOT, in violation of the Act,inform you to postpone your union organiza-tional efforts or activities.WE WILL NOT, in violation of the Act,inform you that we are angry over yourlawful distribution of union cards.WE WILL NOT inform you, in violation ofthe Act, not to talk about the union or union-izing, among yourselves or with other employ-ees.WE WILL NOT discriminate against you, orinterfere with, restrain, or coerce you in thefree exercise of your rights under the Act, byfailing or refusing to recall, reinstate, or rehireinto our employ any employee because he orshe has engaged in union or any other protect-ed concerted activity lawful under the Act.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in theexercise of rights guaranteed you under theAct.WE WILL offer to Clarence Miller (alsoknown as Clarence Edward Miller) immediate,full, and unconditional reinstatement to hisformer job of city driver in our St. Louis, Mis-souri, terminal (or, if not available, to a sub-stantially equivalent job with us), without prej-udice to his seniority, wages, benefits, andemoluments of every nature which wouldhave been due or paid to him as if we had re-called, reinstated, and rehired him on August4, 1980; and WE WILL make him whole for anyloss of income (including overtime, holidayand vacation pay, and hospitalization andmedical expenses and obligations) sustained byhim by reason of our not having recalled, rein-stated, and rehired him on and since August 4,1980, plus interest.All of our employees are free to talk amongthemselves or with others about unions, to joinor not to join unions, to solicit others to joinor not to join unions, or to engage or not toengage in other union or concerted activities,within and as protected by the National LaborRelations Act, as amended, without any dis-crimination, retaliation, interference, restraint,or coercion from us in any way, shape, orform.OVERNITE TRANSPORTATION COMPA-NYDECISIONPRELIMINARY STATEMENT; ISSUESSTANL EY N. OHLBAUM, Administrative Law Judge:This proceeding' under the National Labor RelationsAct, as amended, 29 U.S.C. § 151, et seq. (called theAct), was litigated before me in St. Louis, Missouri, onJanuary 7, 1981, with all parties participating throughoutby counsel and afforded full opportunity to present evi-dence, arguments, proposed findings and conclusions,and post-trial briefs. A brief was received from GeneralCounsel on February 9, 1981; none was received fromRespondent. Record and brief have been carefully con-sidered.The principal issues are whether Respondent Employ-er violated Section 8(a)(1) of the Act through miscella-neous impermissible acts of interference with, restraint,and coercion of employees' Section 7 rights, as well asSection 8(a)(3) and (1) through discharging and failingand refusing to recall, reinstate, or reemploy an employ-ee, because of his union and concerted activities protect-ed under the Act.Upon the entire record and my observation of the tes-timonial demeanor of the witnesses, I make the follow-ing:FINDINGS AND CONCIUSIONS1. JURISDICTIONAt all material times, Respondent has been and is aMissouri corporation engaged in providing interstatetransportation of freight and commodities, with facilitiesin St. Louis (specifically at 560 Terminal Row there, theonly facility here involved) as well as elsewhere in Mis-souri and in Illinois. During the representative 12-monthperiod ending October 31, 1980, Respondent derivedgross revenues exceeding $50,000, in its said business,from transporting merchandise from Missouri directly ininterstate commerce to places in other States; and duringthe same period Respondent performed services valuedin excess of $50,000 in States elsewhere than Missouri.I find that at all material times Respondent has beenand is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. BackgroundA resurgence of union organizational activity occurredin Respondent's St. Louis truck terminal in early May1980, under the leadership of one of its city drivers, Cla-rence Edward Miller (the Charging Party), who, afterrejoining a union (Teamsters Local 600), began solicitingfellow drivers and dockhands to join and execute repre-sentational designation cards, and obtained for and re-turned to the Union in early May about 12 such cards (7or 8 from drivers and 4 from dockhands).2When some'Based on complaint issued on November 22, as amended on Decem-ber 22, growing out of the charge filed on October 21, 1980.: Earlier in 1980, at a Company-held safety meeting attended by em-ployees with Company Terminal Manager Wilson, Operations ManagerContinued651 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof those cards, signed without filling in the informationcalled for, were returned to Miller to have the blankspaces filled in, he attended to this. Miller was the onlyperson who passed out union cards on the day shift inthe May organizing campaign.In mid-May or the latter part of May, following a dis-cussion on the Company's loading dock with dockhandJim Barton, Miller gave Barton four or five union cardsfor membership solicitation of night-shift employees.Miller's discussion with and handing of the union cardsto Barton on the dock were openly conducted in thepresence and within earshot of another dockhand, who,after expressly remarking to them that it was "wastingyour time" to attempt to unionize this facility, thereuponwalked directly into the dispatcher's office, where hewas observed talking to Company Operations ManagerDrew Cothran in the presence of company dispatcherMike Pool.B. Miscellaneous Alleged "Independent" Violations ofSection 8(a)(1)According to Charging Party Clarence Miller, Re-spondent's former city driver, about 15 or 20 minutesafter the described episode in which the dockhand wasobserved talking to Company Operations Manager Coth-ran in the presence of dispatcher Pool, immediately afterMiller was handing union cards to Barton and askinghim to solicit night-shift employees to join the Union, inthe presence of the dockhand who warned them theywere "wasting your time" and thereupon walked over tothe dispatch office and talked to Cothran and Pool, Poolsummoned Miller to the dispatch office and told himthat:[T]he dockhand had come in and told [CompanyOperations Manager] Drew [Cothran] that [you-i.e., Miller-were] giving out the cards and ....[d]on't ever mention unions around here becauseCothran, and dispatcher Pool, and addressed by Company Vice Presidentof Safety Edwards, city driver Bartlett had informed the group thatMiller (the Charging Party here) was advocating unionization of theCompany. Testifying as Respondent's witness here, Bartlett concedes heso remarked concerning Miller at the meeting, and that he also character-ized Miller (as well as city driver Shelton, who favored unionization) as"trouble"-unlike Bartlett, who opposed unionization. Bartlett furthertestified that he had heard Miller express prounion views, and that earlyin 1980 Bartlett had informed Cothran and other company supervisors (aswell as drivers) about this, that Bartlett was opposed to unionization, andthat management "should be aware of what [is] going on." According toGeneral Counsel witness Dallas Holland, Respondent's city driver, whomI credit, after the aforedescribed safety meeting he heard Bartlett say toCothran that Miller and Shelton were "both actively trying to get theunion in" and that Bartlett "wanted no part of it." Also according toHolland, before he was hired by Respondent in January 1980, OperationsManager Cothran asked him, in the presence of dispatcher Pool, if hewas "aware that Overnite Transportation was non-union." This was un-disputed by Cothran and Pool. Holland also testified, without dispute,that in March or April 1980 he heard Pool call Miller, to the latter's face,"an old union man" and a "die hard union member," and that Miller wasopenly referred to among the drivers as the "Overnite shop steward."Holland was still in Respondent's employ at the time he testified here.We have been instructed that in weighing such a witness' credibility,weight should be accorded to that fact and that in testifying he does so athazard of retaliation from his employer. Cf. Georgia Rug Mill, 131 NLRB1304, 1305, fn. 2 (1961), enfd. as modified 308 F.2d 89 (5th Cir. 1962);Wirtz v. B.A.C. Steel Products Inc., etc., et., at, 312 F.2d 14, 16 (4th Cir.1962).the company hates the union .... It's not a goodthing to do .... Drew Cothran was really madabout it.... Drew Cothran was mad about [your]giving out the cards .... Don't mention unionsaround here because the company hates unions.Charging Party Miller further testified that, also inMay, in the drivers' room, while the drivers were talkingabout unionizing, Company Dock Foreman Ken Weise(Wise), who was standing around, warned them:We had to show the people about unions the lasttime when we had the election and we don't wantthem because we hate unions. We don't want noth-ing to do with them.... [W]e'd never have onehere.... Don't talk about unions here. We don'twant no part of a union.Concerning the foregoing, Respondent's dispatcher,Pool, flatly denies making any of the statements ascribedto him, as does its Dock Supervisor Weise, leaving onlyquestions of credibility resulting from their conflictingtestimony. After close observation and comparison of thetestimonial demeanor of the witnesses in question, I amleft with a clearly preponderating preference for the tes-timony of Miller as described, and I accordingly credithim.The complaint (pars. 4C and 4D) alleges that in May1980 dispatcher Pool told an employee that it was theoperations manager, i.e., Cothran, who was angry aboutthe distribution of union cards and not to discuss unionswith other employees; and that (par. 4E), also in May1980, Respondent's Dock Foreman Weise likewise toldemployees not to discuss unions among themselves orwith other employees.Based on my resolutions of credibility founded oncomparative testimonial demeanor observations, as indi-cated, I find these complaint allegations (i.e., pars. 4C,4D, and 4E established by preponderating substantialcredible evidence.3The complaint further alleges (pars. 4A and 4B) that,also in May 1980, an employee was told by company dis-patcher Pool to postpone unionization efforts, and was,additionally, interrogated concerning union sentiments ofother employees.These allegations are supported by Respondent'sformer city driver Robert A. Shelton, who testified thatat the conclusion of a company safety meeting-alreadydescribed in another connection, supra fn. 2-he heardcity driver Bartlett reply in the affirmative to a questionby Company Operations Manager Cothran whether Shel-ton would be a "likely member or candidate to go withthe union." Cothran, supported by Bartlett, in effectdenies saying this. Shelton concedes that the Companywas well aware, even before this meeting, of Shelton'sunion sympathies. In view of this concession and the ac-count of that meeting as described and credited supra fn.2, it is apparent that, whether or not Cothran's above3 It is to be noted that, in view of Respondent's total denial that any ofthe described episodes took place, Respondent does not claim that theywere in violation of any company rule or that they took place duringworktime.652 OVERNITE TRANSPORTATION COMPANYdenial is credited, Cothran (as well as others in the Com-pany's management) had openly amply been informed byat least Bartlett of Shelton's union proclivities, so thateven if Cothran made the remark to Bartlett attributed toCothran after the close of the safety meeting, it couldnot fairly be deemed to rise to the level of coercive orrestraintful interrogation at which Section 8(a)(1) of theAct is aimed. Accordingly, I find this allegation of thecomplaint (i.e., par. 4B) not sustained as violative of theAct.Later in the same day, however, according to Shelton,he was told by dispatcher Pool that he would be wisenot to bring up the union subject now, but, instead, "acouple years or so from now would be a better time."4As to the foregoing, Pool testified he does not "believe"he talked to Shelton about the Union, and denies tellinganybody to "postpone" unionizing efforts. Based oncomparison of testimonial demeanor of Shelton and Poolas closely observed at the hearing, coupled with the im-precise or conclusionary nature of Pool's denials, if thatis what they were, I strongly prefer and credit Shelton'sdescribed testimony in this aspect over that of Pool.Since I regard Pool's statement to Shelton as coerciveand restraintful of employees' exercise of rights guaran-teed by Section 7-which need not be delayed or post-poned if employees choose not to do so-I find it tohave been violative of Section 8(a)(1) of the Act as al-leged (par. 4A).C. Alleged Violations of Section 8(a)(3) and (1):Discharge of and Failure and Refusal To Recall,Reinstate, or Rehire Charging Party Clarence MillerAs has already been shown and is undisputed, theleader of the May 1980 unionizing activity in Respond-ent's St. Louis truck terminal was Clarence Miller-toRespondent's ample knowledge. Unionization of that ter-minal was strongly disfavored and opposed by Respond-ent-as was its right, so long as it steered clear of theAct's prohibitions.Following the episodes which have been described andfound, at the end of his run at 4 p.m. on June 6, 1980,Charging Party Clarence Miller was called to the officeof Terminal Manager Wilson, who, in the presence ofOperations Manager Cothran, terminated him, tellinghim it was because "business had kind of slowed down,"that he was invited to use Respondent as a reference andwould receive a favorable reference from it, and that"When business picks up we'll probably call you back."5However, he has never been contacted, recalled, or re-hired by Respondent, who concedes that he was not ter-minated for unsatisfactory work performance. Nor, al-though he has given Respondent as a reference, had heup to the time of this hearing been able to obtain anotherjob.' Shelton was subsequently discharged, early in September 1980. Al-though in his estimation he was fired "for no reason at all," the proprietyof his discharge is not involved in the instant proceeding. I have takenthat discharge and Shelton's possible animus against Respondent into con-sideration in assessing his credibility.I For 3 or 4 weeks prior to this, Miller had worked only 4 days oronly 5- to 6-hour days per week. His normal workweek had been 40hours, Monday through Friday.On the same day as Miller, also at the end of his runlate in the afternoon of June 6, 1980, city driver DallasHolland-who was junior to Miller-was also terminat-ed, with the same explanation as given Miller. UnlikeMiller, however, Holland was eventually recalled, andreinstated or rehired by Respondent into his former posi-tion of city driver, by telephone call from OperationsManager Cothran, on August 4, 1980-and/or, accordingto dispatcher Pool's own testimony, by Pool himself-and he has been continued in Respondent's employ inthat capacity since that time.According to Respondent's Terminal Manager VernonWilson, Miller and Holland were terminated because of a'serious decline" in company revenues in Februarythrough April 1980. According to Wilson, this was a de-cision from company headquarters in Richmond, Virgin-ia, allegedly issued to Wilson in writing, but for some un-explained reason not produced at the hearing. There isno doubt that Miller and Holland were the least senior ofRespondent's St. Louis terminal drivers, Holland beingthe most junior. According to Wilson, when business"pick[ed] up" at the St. Louis terminal in late July orearly August, Holland-junior to Miller-was recalledand rehired as a city driver. Wilson concedes that six ad-ditional city drivers were hired in September-November1980 (four new hires and two by reclassification fromdockhands), still without recalling Miller. According toundisputed, credited testimony of city driver Holland-Respondent's most junior driver at the time he was ter-minated with Miller on June 6, who was recalled and re-instated or reemployed on August 4, although city driverMiller, was not-Holland worked steadily thereafter fulltime in August and September, and from the end of Sep-tember to Christmas there was an "enormous" amount ofovertime, with city driver Bartlett working around 50hours a week.Respondent's defense to this aspect of the case must beconsidered in two parts-first, Respondent's explanationfor Miller's termination; and, second, its explanation forits failure and refusal to recall, reinstate, or rehire Miller.It is appropriate to assess those explanations, since Gen-eral Counsel has made out a prima facie case of a viola-tion of Section 8(a)(3) and (1) based on its actions againstMiller, concededly a satisfactory employee distinguishedonly by his leadership of that unionizational attemptwhich was so displeasing to Respondent, and who wasterminated in the midst of that effort, thus nipping it inthe bud and also serving as a warning to like-mindedfellow employees. These circumstances properly shift toRespondent a duty of explanation. Cf. Wright Line, aDivision of Wright Line, Inc., 251 NLRB 1083 (1980).With regard to its termination of Miller and Holland,Respondent asserts that they were the two most junior ofits St. Louis city drivers, and that their termination wasrequired by economic necessity. Miller and Holland wereindeed the most junior of Respondent's drivers, withHolland the more junior of the two. Respondent's de-fense of economic necessity consists only of some con-clusionary, nonfactual testimony by its Terminal Man-ager Wilson (who testified that he himself apparently dis-agreed with the determination of his head office to termi-653 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnate two drivers, but was overruled from that office inRichmond) supplemented by some unexplained, crude,conclusionary alleged figures on a form called "RevenueReport," for January-October 1980 only (Resp. Exhs.23-32). In assessing these, it is to be noted that they areunexplained or unsupported by any original records orbooks of entry produced at the hearing (nor is there anyexplanation for the failure to produce those at the hear-ing); that the alleged figures by themselves are not mean-ingful without surmise and speculation;6that no com-parative figures have been supplied for any precedingperiod, for comparison purposes; that no data of anynature have been provided with regard to work forcelevels, in terms of "bills," "total weight," "quota," "reve-nue quota," or otherwise, to show relationship (i.e., sta-bility, rise, or decline) of the work force during anyother period, for comparison purposes with the periodhere; that the figures themselves may be regarded asquite equivocal, susceptible to variable interpretation;that the alleged data are unsworn; and that the allegeddata in and of themselves do not establish justificationper se for the termination of the two city drivers.Nevertheless, the alleged data in question were not ob-jected to and were therefore received in evidence. Sinceneither the accuracy nor the meaningfulness of the datawas called into question by General Counsel at the hear-ing, it will be assumed for purposes of this proceedingthat they establish, prima facie, justification for the termi-nation of Miller and Holland, Respondent's most juniorcity drivers at its St. Louis terminal, for economic rea-sons, even though, for reasons generally expressedabove, I am far from satisfied that they do.We proceed accordingly to that aspect of Respond-ent's defense consisting of its alleged justification for fail-ing to recall, reinstate, or rehire Miller, concededly a sat-isfactory employee distinguished only by his leadershipof the disfavored unionizational activity at its St. Louisterminal.It will be recalled that Miller was not the most juniorof Respondent's St. Louis city drivers; Holland was. YetHolland was recalled, and, in addition to Holland, sixother city drivers were hired thereafter before the end of1980, with Miller not recalled, reinstated, or rehired.Respondent attempts to distinguish away its recall, re-instatement, or rehire of Holland from its failure toaccord similar treatment to Miller, who was concededlya satisfactory driver and senior to Holland, on the al-leged basis that, unlike Miller, Holland telephoned inregularly seeking his job back. However, I credit Miller'stestimony that he was explicitly told by Terminal Man-ager Wilson at the time of his termination that Respond-ent would probably recall him "when business picks up"(which it concededly did), and that neither Wilson norCothran suggested that he must stay in contact with Re-spondent. Furthermore-contrary to Respondent's de-s For example, "total bills" affords no clue as to the size, quantity,nature, or profitability of the shipments involved; nor is any clue affordedas to the relationship between "bills" and shipment, receipt, or deliverydates; "average revenue" affords no clue as to how it is calculated, andwith what offsets and deductions unrelated to quantity of business; thehighly ambiguous and conclusionary word "quota" is wholly unex-plained, as is "revenue quota," and, likewise, the word "revenue."nials, which I absolutely discredit-Respondent was wellaware, from Miller's June 1980 unemployment insurancebenefits application and subsequent payments (for 39weeks thereafter) which it concededly did not oppose,?7as well as from at least one reference inquiry from aprospective employer (Jefferson County) to whom Millerhad applied for a job, that Miller was looking for em-ployment. I discredit Pool's assertions at the hearing thatMiller informed him when he came in around June 13for his final paycheck that he had obtained another job. Icannot apprehend why any person would lie abouthaving another job, when in fact he had none, and there-by cut himself off from the prospect of recall to a job heneeded and would presumably have been recalled to."And certainly thereafter Respondent well knew fromMiller's unemployment insurance benefits application andpayments, which it did not oppose, as well as from atleast one job reference inquiry, that Miller remained un-employed. It is further to be noted that when Respond-ent recalled, reinstated, or rehired Holland, it was Re-spondent itself(according to its own testimony) who tele-phoned Holland and recalled him to work-even though,in Holland's case, Holland was working in another job;Respondent could just as readily have done so withMiller (who had no other job). Moreover, although ac-cording to Wilson's testimony Miller would have beenrehired-even if Miller had another job (as Holland, whowas recalled, did)-if Miller had indicated any interest inrecall, in response to a question at the hearing Wilsonflatly declared, without any reason, that Respondentwould not restore Miller to its employ now even thoughMiller wants it and Respondent allegedly first learned atthe hearing itself that he is still unemployed.Overall, accordingly, Respondent's alleged "reason"for not recalling, reinstating, or rehiring Miller "fails tostand under scrutiny" (N.L.R.B. v. Thomas W. Dant,Robert E. Dant, et al., d/b/a Dant & Russell, Ltd., 207F.2d 165, 167 (9th Cir. 1953)). Respondent was conced-edly satisfied with Miller's work performance. Respond-ent was concededly well aware of Miller's leadership inunion organizational activity, which it disfavored andtoward which it was openly hostile (as was its right).While I find, on the record presented, Respondent's"economic necessity" defense for Miller's terminationfactually unrebutted, at any rate Respondent's explana-tion for its failure and refusal to recall, reinstate, orrehire Miller does not hold water. While not recallingMiller, Respondent recalled Holland, who was junior toMiller, and it then added six more city drivers to itswork force, still without recalling Miller. And at the' Although Respondent attempts to explain this away by asserting thatits employees' unemployment insurance benefits applications are handledfor it elsewhere, Respondent's Terminal Manager Wilson conceded thatthey are handled by an agent of Respondent; and that in forwarding Mill-er's unemployment insurance benefits application to that agent, Respond-ent in no way indicated it should be opposed or contested. This beliesRespondent's alleged "belier' that Miller had promptly secured other em-ployment after his termination.I Based on testimonial demeanor observations, I strongly discreditPool's testimony that Miller indicated to him he would not return to Re-spondent's employ because he disliked the Company, which he (accord-ing to Pool, whom I do not believe) characterized with an obscene exple-tive654 OVERNITE TRANSPORTATION COMPANYhearing itself Respondent persisted, without explanation,in its refusal to take Miller back. Respondent's failureand refusal to recall and reemploy Miller is rationally ac-countable, on the record presented, only in terms of itsanimus against Miller because of his leadership in hishighly disfavored unionizational activities.It is accordingly found and concluded, on the recordas a whole, that the true reason for Respondent's failureand refusal to recall, reinstate, and reemploy Miller, aseasoned satisfactory employee, was his union and pro-tected concerted activities under the Act; and that Re-spondent thereby violated Section 8(a)(3) and (1) of theAct.Upon the foregoing findings and the entire record, Istate the following:CONCLUSIONS OF LAWA. Jurisdiction is properly asserted here.B. Through its actions in interference with, restraint,and coercion of employees' rights under Section 7 of theAct to discuss union affiliation among themselves andwith other employees, and to solicit other employees tojoin a union through distribution and signing of union af-filiation cards, as well as its admonitions to employeesconcerning its displeasure at those actions and to post-pone their unionization efforts, as described and found insection "III,B, supra, Respondent has, as alleged in para-graphs 4A, 4C, 4D, and 4E of the complaint, violatedSection 8(a)(1) of the Act.C. Through its failure and refusal to recall, reinstate,and rehire Clarence Miller (also known as ClarenceEdward Miller) as a city driver at its St. Louis, Missouri,terminal, on and at all times since August 4, 1980, underthe circumstances described and found in section Il,C,supra, and as in part alleged in paragraphs 5B and 5C ofthe complaint, Respondent has discriminated and contin-ues to discriminate in regard to hire or tenure of employ-ment and terms or conditions of employment to discour-age membership in a labor organization, and has therebyviolated and continues to violate Section 8(a)(3) of theAct; and has, further, thereby interfered with, restrained,and coerced employees, and continues so to do, in theexercise of rights guaranteed in Section 7, thereby violat-ing Section 8(a)(1) of the Act.D. The aforesaid violations and each of them consti-tute unfair labor practices which have affected, affect,and, unless permanently restrained and enjoined and oth-erwise appropriately remedied, will continue to affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.E. It has not been established by substantial credibleevidence upon the record as a whole that, as alleged inparagraph 4B of the complaint, Respondent interrogatedan employee in May 1980 in violation of Section 8(a)(1)of the Act.F. It has not been established by substantial credibleevidence upon the record as a whole that, as alleged inparagraphs 5A and 5C of the complaint, Respondent'stermination of the employment of Clarence Miller onJune 6, 1980, was in violation of Section 8(a)(3) or (1) ofthe Act.REMEDYHaving interfered with, restrained, and coerced em-ployees in the exercise of rights guaranteed to themunder Section 7 of the Act, Respondent should, as isusual in such cases, be required to cease and desist fromsuch violations. Having also failed and refused to recall,reinstate, and rehire an employee for discriminatory andretaliatory reasons because he exercised rights guaran-teed to employees under the Act, thereby discouragingunion membership and also interfering with, restraining,and coercing him as well as other employees in the exer-cise of those rights, Respondent should further be re-quired to offer that employee immediate, full, and uncon-ditional recall, reinstatement, and reemployment to hisformer job, as of August 4, 1980 (the date when it re-called a junior employee to a like job) and to make himwhole for any wages, accruals, and benefits (includingvacations and vacation pay, and hospitalization and othermedical benefits, with reimbursement for any expendi-tures or indebtednesses incurred by reason of any cancel-lation, lapse, or withdrawal of any applicable insurancepolicy or coverage thereunder) lost or reduced andwhich may be due, as of and since August 4, 1980, plusinterest, and with restoration of seniority, all as determin-able in a supplemental proceeding if necessary. Sums andinterest due shall be computed as explicated in F. W.Woolworth Company, 90 NLRB 289 (1950); Isis Plumbing& Heating Co., 138 NLRB 716 (1962); and Florida SteelCorporation, 231 NLRB 651 (1977). Respondent shouldalso be ordered to refrain from informing any employer,prospective employer, or character, credit, or other ref-erence seeker concerning Clarence Miller, that he wasnot recalled to, reinstated, or rehired by Respondent be-cause of union or other protected concerted activity. Re-spondent should further be required to preserve andmake available to the Board's agents its books andrecords for compliance determination purposes; and topost the usual informational "Notice to Employees." Inview of the seriousness of Respondent's violation in fail-ing to recall, reinstate, and rehire a satisfactory employeesingled out for reprisal only because he engaged in aleadership role in lawful activities guaranteed to employ-ees by Congress under the Act, attenuated by Respond-ent's persisting refusal even at the hearing of this pro-ceeding to reemploy him under the circumstances de-scribed, betokening a seeming attitude of disregard forand even of attempting to thwart federally guaranteedrights, a broad cease-and-desist order is in my opinioncalled for.9Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby make the following recommended:I See Hickmort Foods. Inc. 242 NLRB 1357 (1979). cf A. J KrajewskiManufacturing Co. Inc.. 180 NLRB 1071 (1970); .VL.R.B. v. EntwistleMfg. Co.. 120 F 2d 532, 536 (4th Cir. 1941)655 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER '0The Respondent, Overnite Transportation Company,St. Louis, Missiouri, its officers, agents, successors, andassigns, shall:A. Cease and desist from:1. Directing, admonishing, warning, or informing em-ployees, in violation of Section 8(a)(1) of the Act, topostpone their unionization efforts or activities.2. Warning, admonishing, or informing employees, inviolation of Section 8(a)(1) of the Act, that Respondentor its officials are angry over employees' lawful distribu-tion of cards soliciting other employees to affiliate with aunion or to represent them in collective bargaining.3. Directing, warning, admonishing, or informing em-ployees, in violation of Section 8(a)(1) of the Act, not toengage in lawful discussions among themselves or withother employees concerning unions, unionization, or un-ionizational activities.4. Discriminating in regard to hire, tenure, or any termor condition of employment to discourage or encouragemembership in any labor organization, by failing or re-fusing, in violation of Section 8(a)(3) of the Act, torecall, reinstate, or rehire any employee into its employbecause he or she has engaged in union or other protect-ed concerted activities lawful under the Act; or for thatreason interfering with, restraining, or coercing any em-ployee, in violation of Section 8(a)(1) of the Act, in theexercise of any right under Section 7 of the Act.5. In any other manner interfering with, restraining, orcoercing employees in the exercise of rights guaranteedunder Section 7 of the Act.B. Take the following affirmative actions, necessary toeffectuate the policies of the Act:I. Offer to Clarence Miller (also known as ClarenceEdward Miller) immediate, full, and unconditional rein-statement to his former job of city driver with Respond-ent at its St. Louis, Missouri, terminal (or, if not availa-ble, substantially equivalent employment with Respond-ent), without prejudice to his seniority and other rights,privileges, wages, benefits, and emoluments, includingbut not limited to any and all wage and pay scale in-creases and progressions as if he had been recalled, rein-stated, and rehired on August 4, 1980; and make him': In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order which follows hereinshall, as provided in Sec. 102.48 of those Rules and Regulations, beadopted by the Board and become its findings, conclusions, and Order,and all objections thereto shall be deemed waived for all purposes.whole for any loss of income (including overtime, holi-day and vacation pay, and reimbursement for all hospi-talization, surgical, medical and other payments or obli-gations which may have been incurred by reason of hisnonreinstatement to such employ on and since August 4,1980), together with interest, in the manner set forth inthe "Remedy" section of this Decision.2. Refrain from stating to any employer, prospectiveemployer, employment agency, reference seeker, or char-acter or credit inquiry, that Clarence Miller was not re-called, reinstated, or rehired into Respondent's employbecause of any union or other protected concerted activ-ity under the Act.3. Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, wage rate records, overtime records,records of employees hired and terminated, records ofjobs held by and payment made to employees, and allwork schedules, freight records, personnel records andreports, social security records, insurance records, and allother records necessary or appropriate to determine theamounts of backpay and other sums due as well as theadjustment of seniority required under, and the extent ofcompliance with, the terms of this Order.4. Post at its premises in St. Louis, Missouri, copies ofthe notice attached hereto marked "Appendix."" Copiesof said notice, on forms provided by the Board's Region-al Director for Region 14, shall, after being signed byRespondent's authorized representative, be posted in saidpremises by Respondent immediately upon receipt there-of, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.5. Notify said Regional Director, in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply therewith.IT IS FURTHER ORDERED, that in all respects not hereinfound to have constituted violations of the Act, the com-plaint herein dated November 24, as amended December22, 1980, be and it is hereby dismissed." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."656